—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated July 28, 1999, which granted, without a hearing, the motion of the nonparty Courtney Voses, Law Guardian for the parties’ child, for counsel fees and directed him to pay her the sum of $13,475.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Nassau County, for a hearing in accordance herewith.
The appellant requested a hearing on the Law Guardian’s fee application to test her claims regarding the extent and value of her services. The Law Guardian concedes, and we agree, that the Supreme Court erred in granting her application for counsel fees without a hearing on the reasonableness of her fees (see, Lande v Lande, 239 AD2d 563; Kelly v Kelly, 223 AD2d 625; Scavuzzo v Scavuzzo, 201 AD2d 638). O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.